UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4404
MICHAEL SHAYNE BROWN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
              Henry Coke Morgan, Jr., District Judge.
                           (CR-02-219)

                   Submitted: November 5, 2003

                      Decided: November 24, 2003

      Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Gretchen M. Lynch,
Assistant Federal Public Defender, Norfolk, Virginia, for Appellant.
Paul J. McNulty, United States Attorney, James Ashford Metcalfe,
Assistant United States Attorney, Kedron Bullock, Third Year Law
Student, Norfolk, Virginia, for Appellee.
2                      UNITED STATES v. BROWN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael Shayne Brown appeals his conviction pursuant to his con-
ditional guilty plea for being a felon in possession of ammunition and
a firearm. Brown reserved the right to appeal the denial of his motion
to suppress in his plea agreement. Because we find the district court
properly denied Brown’s motion to suppress evidence seized during
an administrative inventory search, we affirm.

   This Court reviews de novo the denial of a motion to suppress evi-
dence. United States v. Hamlin, 319 F.3d 666, 671 (4th Cir. 2003).
However, the district court’s findings of fact are reviewed for clear
error. Id. The Court reviews the evidence in the light most favorable
to the government. Id.

   A warrantless search or seizure is prohibited by the Fourth Amend-
ment unless it falls within an exception to the warrant requirement.
See Horton v. California, 496 U.S. 128, 134 n.4 (1990). "An inven-
tory search is a well-defined exception to the warrant requirement of
the Fourth Amendment . . . designed to effect three purposes: protec-
tion of the owner’s property, protection of the police against claims
of lost or stolen property, and protection of the police from potential
danger." United States v. Haro-Salcedo, 107 F.3d 769, 772-73 (10th
Cir. 1997); see Colorado v. Bertine, 479 U.S. 367, 371 (1987). The
Fourth Amendment is offended when, considering the totality of the
circumstances, an inventory search is unreasonable. See South Dakota
v. Opperman, 428 U.S. 364, 373 (1976).

   If an inventory search is conducted according to standard depart-
mental policies and not as a ruse for an impermissible search, the
search does not violate the Fourth Amendment, and evidence seized
during the search is admissible at trial. See Florida v. Wells, 495 U.S.
1, 3-5 (1990); United States v. Brown, 787 F.2d 929, 932 (4th Cir.
                       UNITED STATES v. BROWN                          3
1986). There is no requirement that the standardized procedures be
incorporated into a written policy. See United States v. Ford, 986 F.2d
57, 60 (4th Cir. 1993). "Reasonable police regulations relating to
inventory procedures administered in good faith satisfy the Fourth
Amendment, even though courts might as a matter of hindsight be
able to devise equally reasonable rules requiring a different proce-
dure." Bertine, 479 U.S. at 374.

   The district court found that even though a better practice might
have been to record all items removed from a vehicle on the inventory
list, the omission of evidentiary items from the inventory list did not
give rise to an inference of bad faith on the part of the police. We con-
clude that the district court did not clearly err when it found the
inventory search was done in good faith. Accordingly, under the total-
ity of the circumstances, the administrative inventory search was not
unreasonable. For this reason, we affirm Brown’s conviction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED